 1   MORRIS LAW CENTER
     SARAH A. MORRIS, ESQ.
 2   Nevada Bar No. 8461
     sarah@morrislawcenter.com
 3
     TIMOTHY A. WISEMAN, ESQ.
 4   Nevada Bar No. 13786
     tim@morrislawcenter.com
 5   5450 W. Sahara Ave, Suite 330
     Las Vegas, NV 89146
 6   Telephone: (702) 850-7798
     Facsimile: (702) 850-7998
 7
     Attorneys for Premier One Holdings, Inc.
 8
                                UNITED STATES DISTRICT COURT
 9
                                    DISTRICT OF NEVADA
10
     WELLS FARGO BANK, N.A.,
11                                                  Case No.: 2:16-cv-01591-GMN-EJY
12                 Plaintiff,

13          vs.

14   SPRING MOUNTAIN RANCH MASTER
     ASSOCIATION; NEVADA ASSOCIATION
15   SERVICES,   INC.;   PREMIER  ONE
16   HOLDINGS, INC.; WV INTERNATIONAL,
     INC.
17
               Defendants.
18   AND ALL RELATED MATTERS.
19
                            MOTION TO SUBSTITUTE ATTORNEY
20   ...

21   ...

22   ...

23

24

25

26
                                                1                        8904 Mesienheimer
 1         Sarah A. Morris, Esq., and Timothy A. Wiseman, Esq. of Morris Law Center, is

 2   hereby substituted in as attorney for Premier One Holdings, Inc., in the above-entitled

 3   action, in place and instead of prior attorney, James W. Fox, Esq. and Michael N. Beede,

 4   Esq., of The Law Offices of Mike Beede, PLLC.

 5         Dated this 21st day of October, 2019.

 6                                                     Premier One Holdings, Inc.

 7                                                      /s/: Michael H. Ring
                                                       Michael H. Ring, President
 8
                                          CONSENT
 9
           As former attorney for Premier One Holdings, Inc., I hereby consent to the above
10
     and foregoing substitution of Sarah A. Morris, Esq., and Timothy A. Wiseman, Esq. of
11
     Morris Law Center, in my place and instead as attorney of record for Defendant,
12
     Premier One Holdings, Inc.
13
           Dated this 21st day of October, 2019.
14
                                                   THE LAW OFFICES OF MIKE BEEDE, PLLC
15

16                                                      /s/Michael Beede            .
                                                        Michael Beede, Esq.
17                                                      Nevada Bar No. 13068
                                                        James W. Fox, Esq.
18                                                      Nevada Bar No. 13122
19
     ...
20
     ...
21
     ...
22

23

24

25

26
                                                   2                        8904 Mesienheimer
                   Wells Fargo Bank, N.A. vs. Spring Mountain Rach Master Association, et. al.
                                                    Case Number: 2:16-cv-01591-GMN-EJY
 1                                     ACCEPTANCE

 2         I hereby accept the above and foregoing substitution as attorney for the

 3   Defendant, Premier One Holdings, Inc.

 4         Dated this 21st day of October, 2019.

 5                                                     MORRIS LAW CENTER

 6

 7                                                 By:______________________.
                                                      Sarah A. Morris, Esq.
 8                                                    Nevada Bar No. 8461
                                                      Timothy A. Wiseman, Esq.
 9                                                    Nevada Bar Number 13786
                                                      Attorneys for Premier One Holdings, Inc.
10

11                                           ORDER

12         The Substitution of Attorneys is hereby approved and so ORDERED.

13
         October 22, 2019
        _______________________              ______________________________________
14      DATE                                 UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
                                                   3                          8904 Mesienheimer
